Title: Thomas Jefferson to Patrick Gibson, 22 November 1816
From: Jefferson, Thomas
To: Gibson, Patrick


          
            
              Dear Sir
              Poplar Forest Nov. 22. 16.
            
            I have been here about a month and shall now within a day or two set out on my return to Monticello. on winding up my here I find my debts amount to 222.D. which sum I recieve from mr Robertson, and draw for the same on you in his favor.
            I found on my arrival here that mr Yancey had preferred employing the teams in getting in the new crop sown, rather than in carrying the old to Lynchburg: so that he had not sent the boat load of flour down which I expected. I shall not regret it, if enough has been sent from Albemarle to cover my deficit with you. we are told of a wonderfully sudden rise in the price at Richmond. I shall wonder more if in the course of the winter & spring it does not rise to a considerably higher price than has ever before been given. Europe & N. America were never before within my memory so destitute of bread. I am for holding up until the market opens on the breaking up of the ice in the spring of the year.—our crop of tobacco here is short. Yancey had calculated on 20,000. he now wavers as low as 15,000. of which he assures me one half will be prime, and the other good. this will be down in Jan. & Feb. and I see no reason for
			 holding it up after it gets to market. of this however you will be the best judge and will sell when you think best.
            
              Your’s with great friendship
              Th: Jefferson
            
          
          
            P.S. I must pray you to send a bale of cotton for the use of this place to mr Yancey by such boat or person as he shall direct to call for it. the smallest bale over 100. ℔ will be sufficient
          
        